Citation Nr: 1129578	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  04-39 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to March 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD.

The case was remanded by the Board for additional development in April 2008.  The development was completed and the case was returned to the Board.  In June 2010, the Board denied the claim for entitlement to service connection for PTSD.  The Veteran appealed the June 2010 Board decision and in January 2011, the United States Court of Appeals for Veterans Claims granted a joint motion to remand this appeal to the Board.


FINDING OF FACT

Service connection for PTSD with depressive disorder, not otherwise specified, was granted by an April 2011 rating decision, making the claim for service connection for an acquired psychiatric disorder moot.  


CONCLUSION OF LAW

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

The Veteran was awarded service connection for PTSD with depressive disorder, not otherwise specified, by an April 2011 decision.  In light of the grant of service connection for PTSD with depressive disorder, not otherwise specified, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is moot and the claim is dismissed.


ORDER

A claim for entitlement to service connection for an acquired psychiatric disorder is dismissed.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


